208 U.S. 192 (1908)
BRAXTON COUNTY COURT
v.
THE STATE OF WEST VIRGINIA ex rel. THE STATE TAX COMMISSIONERS.
No. 124.
Supreme Court of United States.
Submitted January 14, 1908.
Decided January 27, 1908.
ERROR TO THE SUPREME COURT OF APPEALS OF THE STATE OF WEST VIRGINIA.
*194 Mr. George E. Price for plaintiffs in error.
Mr. W. Mollohan for defendants in error.
*197 MR. JUSTICE BREWER, after making the foregoing statement, delivered the opinion of the court.
Speaking generally, the regulation of municipal corporations is a matter peculiarly within the domain of state control. The taxing body, the taxing district and the limits of taxation are determinable by the legislature of the State. Kelly v. Pittsburgh, 104 U.S. 78; Forsyth v. Hammond, 166 U.S. 506, and cases cited in the opinion; Williams v. Eggleston, 170 U.S. 304, 310; 1 Dillon on Municipal Corporations (4th ed., p. 52), and following. True, the legislature may sometimes, by restrictive legislation in respect to taxes, seek to prevent the payment by a municipality of its contract obligations, and in such a case the courts will enforce the protective clauses of the Federal Constitution against any state legislation impairing the obligation of a contract. In other words, no State can in respect to any matter set at naught the paramount provisions of the National Constitution.
Again, that the act of the State is charged to be in violation of the National Constitution, and that the charge is not frivolous, does not always give this court jurisdiction to review the judgment of a state court. The party raising the question of constitutionality and invoking our jurisdiction must be interested in and affected adversely by the decision of the state court sustaining the act, and the interest must be of a personal and not of an official nature. Clark v. Kansas City, 176 U.S. 114, 118; Lampasas v. Bell, 180 U.S. 276, 283; Smith v. Indiana, 191 U.S. 138, 148. In the latter case suit was brought in the state court against a county auditor to test the constitutionality of the exemption law of Indiana, which was claimed to be in conflict with the Federal Constitution. The decision of the state court having been in favor of the act, the auditor brought the case here. Mr. Justice Brown, delivering the opinion of the court, cited the following cases: Tyler v. Registration Court Judges, 179 U.S. 405; Clark v. Kansas City, 176 U.S. 114; Turpin v. Lemon, 187 U.S. 51; *198 Lampasas v. Bell, 180 U.S. 276; Ludeling v. Chaffee, 143 U.S. 301; Giles v. Little, 134 U.S. 645; and said (191 U.S. 148):
"These authorities control the present case. It is evident that the auditor had no personal interest in the litigation. He had certain duties as a public officer to perform. The performance of those duties was of no personal benefit to him. Their non-performance was equally so. He neither gained nor lost anything by invoking the advice of the Supreme Court as to the proper action he should take. He was testing the constitutionality of the law purely in the interest of third persons, viz., the taxpayers, and in this particular case the case is analogous to that of Caffrey v. Oklahoma, 177 U.S. 346. We think the interest of an appellant in this court should be a personal and not an official interest, and that the defendant, having sought the advice of the courts of his own State in his official capacity, should be content to abide by their decisions."
These decisions control this case and compel a dismissal of the writ of error, and
It is so ordered,